Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-28 are pending in the present application with claims 1 and 20 being independent.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-19 are directed to a method (i.e., a process) and claims 20-28 are directed to a system (i.e., a machine).  Accordingly, claims 1-28 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim 
Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:

A system comprising: 
a display;
a controller, the controller configured to send instructions to the display to present one or more stimuli to a subject over a defined time period; 
a sensor configured to record subject response data comprising audio data, video data, or audio-video data of the subject's response to the one or more stimuli; and 
a computer, the computer configured to perform operations comprising: 
obtaining the subject response data; 
extracting at least one subject descriptor from the subject response data as a function of time, wherein the at least one subject descriptor comprises data characterizing involuntary or voluntary action of the subject in response to the one or more stimuli; 
deriving, from the at least one subject descriptor, a first biomarker characterizing a behavior of the subject in response to the one or more stimuli, wherein a value of the first biomarker is indicative of a severity of a disease in the subject; and 
outputting a disease severity level for the disease as a function of the value of the first biomarker.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because extracting/obtaining subject descriptors characterizing voluntary/involuntary action of a subject in response to stimuli, deriving a “biomarker” (e.g., indicator) characterizing a behavior of the subject in response to the stimuli, and outputting/determining a disease severity level for the disease as a function of the value of the first biomarker relates to managing human behavior/interactions between people (e.g., diagnostic assessments that doctors administer for patients).  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because a medical professional could practically in their mind at the currently claimed high level of generality extract/determine “descriptors” (e.g., facial movements, voice inflections, etc.) from audio/video data of a patient responsive to stimuli, derive biomarkers (e.g., collection or sequence of the descriptors) characterizing the behavior of the subject indicative of a disease severity in the subject, and then output/generate a disease severity level (e.g., high) for the disease (e.g., Parkinson’s) as a function of the biomarker value.  
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 3, 11, 14, 24, and 27 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) because these claims call for extracting speech, descriptors and biomarkers from the subject response data which was indicated as being part of the abstract idea as discussed above.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:

In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
a display (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
a controller (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the controller configured to send instructions to the display to present one or more stimuli to a subject over a defined time period (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
a sensor configured to record subject response data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising audio data, video data, or audio-video data of the subject's response to the one or more stimuli (mere field of use limitation as noted below, see MPEP § 2106.05(h)); and 
a computer (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the computer configured to perform operations comprising: 
obtaining the subject response data (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
extracting at least one subject descriptor from the subject response data as a function of time, wherein the at least one subject descriptor comprises data characterizing involuntary or voluntary action of the subject in response to the one or more stimuli; 
deriving, from the at least one subject descriptor, a first biomarker characterizing a behavior of the subject in response to the one or more stimuli, wherein a value of the first biomarker is indicative of a severity of a disease in the subject; and 
outputting a disease severity level for the disease as a function of the value of the first biomarker.


For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the sending instructions to display stimuli and obtaining subject response data, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which is conventional activity (receiving and transmitting data).  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Regarding the additional limitations of the display, controller, sensor, and computer, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
For these reasons, representative independent claim 20 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 20 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 23: These claims call for obtaining a subject’s presented answer choice selection which merely adds insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which is conventional activity (receiving data).  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  These claims also specify how the disease severity level is based on the first biomarker and the selection which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3 and 24: These claims recite how the time period is first and second periods of time during which the subject is responding to first and second stimuli and how the disease severity level is based on the various biomarkers and thus do no more than generally link use of 
Claims 4-6 and 25: These claims recite various types of stimuli (e.g., positive/negative questions/images, requests to make sounds, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7-9: These claims recite various types of subject descriptors thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 10: This claim recites how extracting the subject descriptor includes applying a signal decomposition process to the subject response data which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)).
Claim 12-13: These claims recite various types of biomarkers thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 14: This claim specifies how the disease severity level is based on the first and second biomarkers which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claim 16: This claim recites how the stimuli includes an instruction to take a medication and the subject response data is video data showing the subject taking the medication which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 17: This claim recites use of a display, processor, and camera which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)).
Claims 18 and 26: These claims call for receiving stimulus data including stimuli types and time periods which merely adds insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and which is conventional activity (receiving data).  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  These claims also recite how the subject descriptor is extracted based on the respective stimuli types which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 22: This claim recites how the display, controller, and sensor are integrated into a portable device which merely amounts to using computers as tools to carry out of the abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the subject response data being audio, video, or audio-video data does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the display, controller, sensor, and computer, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to sending instructions to display stimuli and obtaining subject response data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-28 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-13, 17, 18, 20, 22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”):
Regarding claim 1, Williamson discloses a method (Figure 2 on page 67) comprising: 
obtaining, by a computer (the first paragraph under “3. Low-Level Feature Extraction” on page 66 discusses computing features which would involve use of a computer), subject response data comprising audio data, video data, or audio-video data of a subject's response to one or more stimuli presented to the subject over a defined time period (section “2. Audio-Video Database on page 66 discusses various audio and video data of subjects response to stimuli during a human-computer interaction task over predefined time periods); 
extracting at least one subject descriptor from the subject response data as a function of time, wherein the at least one subject descriptor comprises data characterizing involuntary or voluntary action of the subject in response to the one or more stimuli (the first paragraph under “3. Low-Level Feature Extraction” on page 66 discusses computing features (subject descriptors) while sections 3.1 through 4.6 on pages 66-69 discuss various features/descriptors such as harmonics-to-noise ratio, formant frequencies, phoneme durations, facial action units (FAUs), facial coordination features, etc.; all of which would be voluntary or involuntary actions); 
deriving, from the at least one subject descriptor, a first biomarker characterizing a behavior of the subject in response to the one or more stimuli (section 5.3 on page 70 discusses creating predictors (“biomarkers”) from various groups of feature/descriptor sets which would therefore characterize the behavior of the subjects in response to the stimuli), wherein a value of the first biomarker is indicative of a severity of a disease in the subject (section 5.4 on page 70 discusses fusing predictors/biomarkers to obtain a final BDI score which is indicative of a severity of depression in the subject; each predictor/biomarker would thus also be indicative of a severity of depression in the subject; furthermore, the Examiner is interpreting a “disease” to be a disordered or incorrectly functioning organ, part, structure, or system of the body resulting from the effect of genetic or developmental errors, infection, poisons, nutritional deficiency or imbalance, toxicity, or unfavorable environmental factors; illness; sickness; ailment per https://www.dictionary.com/browse/disease; therefore, depression is a “disease”); and 
outputting a disease severity level for the disease as a function of the value of the first biomarker (Figure 2 and section 5.4 illustrate/discuss outputting a BDI/disease severity level for the disease which is as a function of the value of the biomarkers (which include some “first biomarker”).

Regarding claim 3, Williamson discloses the method of claim 1, further including wherein the one or more stimuli comprise a first stimulus and a second stimulus, wherein the defined time period comprises a first period of time during which the subject is responding to the first stimulus and a second period of time during which the subject is responding to the second stimulus (section 2 on page 66 discuss how the subject reads a phonetically-balanced passage (first stimulus) and replies to a free-response question (second , and wherein the method comprises: 
deriving a second biomarker based on at least one extracted subject descriptor from the first period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from the first period of time); and 
deriving a third biomarker based on at least one extracted subject descriptor from the second period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from the second period of time), 
wherein the disease severity level is based on the first biomarker, the second biomarker, and the third biomarker (section 5.4 on page 70 discusses fusing the three predictors/biomarker to obtain the BDI score/disease severity level).

Regarding claim 7, Williamson discloses the method of claim 1, further including wherein the at least one subject descriptor comprises data characterizing a facial movement of the subject (FAUs characterize facial expression/movement per section 34.4 on page 67).

Regarding claim 8, Williamson discloses the method of claim 1, further including wherein the at least one subject descriptor comprises data characterizing a verbal acoustic characteristic of the subject (Cepstral peak prominence in section 3.1 on page 66 characterizes a verbal acoustic characteristic of the subject).

wherein the at least one subject descriptor comprises applying a machine learning process to the subject response data (the paragraph just above section 2 on page 66 discusses incorporating audio/video features into a machine learning scheme).

Regarding claim 10, Williamson discloses the method of claim 1, further including wherein extracting the at least one subject descriptor comprises applying a signal decomposition process to the subject response data (section 3.1 on page 66 discusses using a decomposition method to extract the harmonics component of a signal).
Regarding claim 11, Williamson discloses the method of claim 1, further including deriving, from the at least one subject descriptor, a second biomarker and a third biomarker, wherein the disease severity level is based on the first biomarker, the second biomarker, and the third biomarker (section 5.4 on page 70 discusses fusing the outputs of the three predictors/biomarkers to obtain the final BDI/disease severity score).

Regarding claim 12, Williamson discloses the method of claim 11, further including wherein the second biomarker and the third biomarker are two different types selected from the following biomarker types: facial behavior, verbal, and speech (the predictors/biomarkers of section 5.3 on page 70 are derived/created from the features in table 4 which include various facial behavior, verbal, and speech features; thus, the predictors/biomarkers are facial behavior, verbal, and speech predictors/biomarkers).

wherein the first biomarker characterizes an emotional facial expressivity of the subject (at least one of the predictors/biomarkers of section 5.3 on page 70 is derived/created from the features in table 4 which include FAUs which characterize facial expression per section 3.4 on page 67; furthermore, as facial expression-based features change with a patient’s emotional state per section 1 on page 65 and negatively valenced questions can be asked of the patients per section 2 on page 66, then the FAUs characterize an emotional facial expressivity of the patient; accordingly, the at least one predictor/biomarker characterizes an emotional facial expressivity of the subject).

Regarding claim 17, Williamson discloses the method of claim 1, further including wherein the one or more stimuli are presented to the subject by a display of a device (section 2 on page 66 discusses how the subjects are presented with questions during a human-computer interaction task on a device that includes a laptop; such questions would thus be presented via a display of the device), wherein a processor of the device controls the display (a laptop includes a processor that controls the display), and wherein a camera of the device records the subject response data (section 2 indicates that video was captured with a webcam which would be connected to the lap and thus be part of the “device”).

Regarding claim 18, Williamson discloses the method of claim 1, further including 
receiving stimulus data, the stimulus data comprising 
respective types of the one or more stimuli (the computer in the human-computer interaction task of section 2 on page 66 would receive stimulus data including types of the stimuli), and 
time portions, of the defined time period, corresponding to subject response to each of the one or more stimuli (per section 2, time portions corresponding to the subject response to the stimuli are received), wherein the at least one subject descriptor is extracted based on the respective types of the one or more stimuli (the descriptors of sections 3.1-4.6 are extracted based on the stimuli types (e.g., based on the questions/passages)).

Regarding claim 20, Williamson discloses a system comprising: 
a display (section 2 on page 66 discusses how the subjects are presented with questions during a human-computer interaction task on a device that includes a laptop; such questions would thus be presented via a display of the device); 
a controller, the controller configured to send instructions to the display to present one or more stimuli to a subject over a defined time period (a laptop includes a controller that would send instruction to the display to present the stimuli to the subject over a predefined time period); 
a sensor configured to record subject response data comprising audio data, video data, or audio-video data of the subject's response to the one or more stimuli (section 2 indicates how audio/video data of the subject’s response to the stimuli is captured using a webcam and microphone (sensors)); and 
a computer (section 3 on page 66 indicates that features are computed which requires a computer).
The remaining limitations are disclosed by Williamson as discussed above in relation to claim 1

Regarding claim 22, Williamson discloses the system of claim 20, further including wherein the display, the controller, and the sensor are integrated into a portable device (the laptop, webcam and headset form a portable device).

Regarding claim 24, Williamson discloses the system of claim 20, further including wherein the one or more stimuli comprise a first stimulus and a second stimulus, wherein the defined time period comprises a first period of time during which the subject is responding to the first stimulus and a second period of time during which the subject is responding to the second stimulus (section 2 on page 66 discuss how the subject reads a phonetically-balanced passage (first stimulus) and replies to a free-response question (second stimulus) which would include respective first and second periods of time), and wherein the operations comprise: 
deriving a second biomarker based on at least one extracted subject descriptor from the first period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from the first period of time); and 
deriving a third biomarker based on at least one extracted subject descriptor from the second period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from the second period of time), 
wherein the disease severity level is based on the first biomarker, the second biomarker, and the third biomarker (section 5.4 on page 70 discusses fusing the three predictors/biomarker to obtain the BDI score/disease severity level).

Regarding claim 25, Williamson discloses the system of claim 24, further including wherein the first stimulus and the second stimulus are two different types selected from the following stimulus types: a request to make a face having a specified emotion, a request to make a specified sound, and an open-ended question (per section 2 on page 66, the first stimulus is a request to read a passage (which thus includes a request to make specified sounds dictated by the words of the passage) while the second stimulus is an open-ended/free speech question).

Regarding claim 26, Williamson discloses the system of claim 20, further including wherein the operations comprise: 
receiving, from the controller, stimulus data, the stimulus data comprising 
respective types of the one or more stimuli (the computer in the human-computer interaction task of section 2 on page 66 would receive stimulus data including types of the stimuli), and 
time portions, of the defined time period, corresponding to subject response to each of the one or more stimuli (per section 2, time portions corresponding to the subject response to the stimuli are received), 
wherein the at least one subject descriptor is extracted based on the respective types of the one or more stimuli (the descriptors of sections 3.1-4.6 are extracted based on the stimuli types (e.g., based on the questions/passages).

Claims 1, 7-10, 15, 17, 19-22, and 28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”):
Regarding claim 1, Samec discloses a method (method 1700 in Figure 11) comprising: 
obtaining, by a computer, subject response data comprising audio data, video data, or audio-video data of a subject's response to one or more stimuli presented to the subject over a defined time period ([0546]-[0547] discuss detecting a user reaction to stimulus where the reaction includes audio and/or video data per [0496] and which is over some period of time); 
extracting at least one subject descriptor from the subject response data as a function of time, wherein the at least one subject descriptor comprises data characterizing involuntary or voluntary action of the subject in response to the one or more stimuli ([0547] discusses various descriptors/features such as consciousness, drowsiness, fatigue, etc. which characterize involuntary or voluntary action of the subject in response to the stimuli such as movement of the user’s eyes, head pose, etc., where such descriptors/features would include ; 
deriving, from the at least one subject descriptor, a first biomarker characterizing a behavior of the subject in response to the one or more stimuli, wherein a value of the first biomarker is indicative of a severity of a disease in the subject ([0547] discusses how the subject descriptors/features can be used to determine the user’s alertness (biomarker) which can be used to determine a severity of a disease in the subject); and 
outputting a disease severity level for the disease as a function of the value of the first biomarker ([0497] discusses reviewing a determination of the disease which would require the severity level of [0547] to be output).

Regarding claim 7, Samec discloses the method of claim 1, further including wherein the at least one subject descriptor comprises data characterizing a facial movement of the subject ([0478] and [0567] discuss various facial features that characterize facial movement).

Regarding claim 8, Samec discloses the method of claim 1, further including wherein the at least one subject descriptor comprises data characterizing a verbal acoustic characteristic of the subject ([0583] discusses how various descriptors that characterize a verbal acoustic characteristic of the subject such as phrase length, speech rate, tonal modulation, etc.).

wherein the at least one subject descriptor comprises applying a machine learning process to the subject response data ([0865] discusses applying machine learning algorithms to analyze images/video).

Regarding claim 10, Samec discloses the method of claim 1, further including wherein extracting the at least one subject descriptor comprises applying a signal decomposition process to the subject response data ([666] discusses applying a Fourier transform to the signals which is a signal decomposition).

Regarding claim 15, Samec discloses the method of claim 1, further including based on the first biomarker, sending, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit ([0566] discusses displaying a perception aid for the user to address the neurological condition/disease of the user, where the perception aid would be displayed on a display by a controller, and where the aid would be based on the “first biomarker” leading to determination of the disease).

Regarding claim 17, Samec discloses the method of claim 1, further including wherein the one or more stimuli are presented to the subject by a display of a device, wherein a processor of the device controls the display, and wherein a camera of the device records the subject response data ([0496] discusses how the stimuli are presented to the user via a display which would be controlled by a processor, and also discloses a camera to record the user’s reaction).

Regarding claim 19, Samec discloses the method of claim 1, further including based on subject data indicating a potential disease exhibited by the subject, sending, to a controller controlling a display unit, instructions to present a particular stimulus to the subject using the display unit ([0566] discusses displaying a perception aid for the user to address the neurological condition/disease of the user, where the perception aid would be displayed on a display by a controller).

Regarding claim 20, Samec discloses a system comprising: 
a display ([0566] discloses a display); 
a controller, the controller configured to send instructions to the display to present one or more stimuli to a subject over a defined time period (the display of [0566] would present the stimuli to a subject over the defined time period via a controller); 
a sensor configured to record subject response data comprising audio data, video data, or audio-video data of the subject's response to the one or more stimuli ([0566] discloses a camera and voice recorders to record the user’s reactions to the stimuli); and 
a computer ([0475] discloses computers and processors), the computer configured to perform operations comprising.
The remaining limitations of claim 20 are disclosed by Samec as discussed above in relation to claim 1.
Regarding claim 21, Samec discloses the system of claim 20, further including wherein the operations comprise: based on the first biomarker, sending an instruction to the controller to have the display present a particular stimulus to the subject ([0566] discusses displaying a perception aid for the user to address the neurological condition/disease of the user, where the perception aid would be displayed on a display by a controller, and where the aid would be based on the “first biomarker” leading to determination of the disease).

Regarding claim 22, Samec discloses the system of claim 20, further including wherein the display, the controller, and the sensor are integrated into a portable device (the display system of Figure 9D and [0494]-[0496] is portable and includes a display, controller, and sensor(s)).

Regarding claim 28, Samec discloses the system of claim 20, further including wherein the operations comprise: based on subject data indicating a potential disease exhibited by the subject, sending, to the controller, instructions to present a particular stimulus to the subject using the display ([0566] discusses displaying a perception aid for the user to address the neurological condition/disease of the user, where the perception aid would be displayed on a display by a controller).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”) in view of U.S. Patent App. Pub. No. 2019/0341152 to Mellem et al. (“Mellem”):
Regarding claim 2, Samec discloses the method of claim 1, further including obtaining, by the computer, [an] ... answer ... in response to a directed question ([0580]-[0584] discuss how answers to questions can be received from the user), wherein the disease severity level is based on the first biomarker and the [answer] ([0580]-[0584] discusses how answers to questions can be used to determine whether the user has certain language ability deficiencies (biomarkers) which can then be used to determine neurological conditions/diseases).
However, Samec appears to be silent regarding the answer being a selection by the subject of a presented answer choice such that the disease severity level is based on the first biomarker and the selection.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the received answer of Samec to have been a selection of a presented answer choice as taught by Mellem to more accurately identify mental health diseases of a patient with a reduced need for active participation by mental health professionals.  As combined, the disease severity level would thus be based on the first biomarker and the selected answer.
	Claim 23 is rejected in view of the Samec/Mellem combination as discussed above in relation to claim 2.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”) in view of NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”):
Regarding claim 3, Samec discloses the method of claim 1, further including wherein the one or more stimuli comprise a first stimulus and a second stimulus ([0580] discusses various stimuli that can be presented to a user, such as a series of images, etc.), wherein the defined time period comprises a first period of time during which the subject is responding to the first stimulus and a second period of time during which the subject is responding to the second stimulus (in the case of a series of images per [0580] for instance, the subject would be responding to one image during a first period of time and a subsequent image during a second period of time).
Furthermore, while Samec discloses ([0581]) obtaining various biomarkers (e.g., aphasia, reading difficulties, etc.) from the series of images (which includes the first and second periods of time as noted above) and using the biomarkers to determine the disease severity level ([0582]), Samec appears to be silent regarding the method specifically including 
deriving a second biomarker based on at least one extracted subject descriptor from the first period of time; and 
deriving a third biomarker based on at least one extracted subject descriptor from the second period of time, 
wherein the disease severity level is based on the first biomarker, the second biomarker, and the third biomarker.
Nevertheless, Williamson teaches that it was known in the healthcare informatics art to derive a second biomarker based on at least one extracted subject descriptor from a first period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from a first period of time during which a first stimulus is presented), and derive a third biomarker based on at least one extracted subject descriptor from a second period of time (section 5.3-6 on pages 70-71 discuss three predictors/biomarkers, at least one of which is based on the features/descriptors from a second period of time during which a second stimulus is presented), where the disease severity level is based on the first biomarker,  (section 5.4 on page 70 discusses fusing the three predictors/biomarker to obtain the BDI score/disease severity level), all of which results in increasingly accurate disease severity scores without requiring increased input data thereby improving prediction efficiency (page 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived a second biomarker based on at least one extracted subject descriptor from the first period of time and derived a third biomarker based on at least one extracted subject descriptor from the second period of time, where the disease severity level is based on the first biomarker, the second biomarker, and the third biomarker in the system of Samec as taught by Williamson to obtain increasingly accurate disease severity scores without requiring increased input data thereby improving prediction efficiency.

Regarding claim 4, the Samec/Williamson combination discloses the method of claim 3, further including wherein the first stimulus is a display of a positively valenced image, and wherein the second stimulus is a display of a negatively valenced image ([0509] discusses presentation of images with positive and negative associations to subjects).

Regarding claim 6, the Samec/Williamson combination discloses the method of claim 3, further including wherein the first stimulus and the second stimulus are two different types selected from the following stimulus types: a request to make a face having a specified emotion, a request to make a specified sound, and an open-ended question ([0580] discusses .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”) in view of NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) as applied to claim 3 above, and further in view of NPL “The Distress Analysis Interview Corpous of human and computer interviews” to Gratch et al. (“Gratch”):
Regarding claim 5, the Samec/Williamson combination discloses the method of claim 3, but appear to be silent regarding wherein the first stimulus is a positively valenced question, and wherein the second stimulus is a negatively valenced question.
Nevertheless, Gratch teaches (p. 3124) that it was known in the healthcare informatics art to present positively and negatively valenced questions to subjects to advantageously identify subtle indicators of psychological distress (p. 3126) which would thereby increase the ability to diagnose related diseases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second stimuli of the Samec/Williamson combination to have been positively and negatively valenced questions as taught by Gratch to advantageously identify subtle indicators of psychological thereby increasing the ability to diagnose related diseases.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Vocal and Facial Biomarkers of Depression Based on Motor Incoordination and Timing” to Williamson et al. (“Williamson”) in view of U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”):
Regarding claim 14, Williamson discloses the method of claim 1, further including wherein deriving the first biomarker comprises: 
extracting ... speech from the subject response data, the ... speech comprising ... words (sections 3.1-3.3 on pages 66-67 discuss assessing various speech characteristics of the subjects; to do so, their speech would be extracted from the audio recordings; furthermore, speech includes words); 
based on at least a portion of the ... words, determining one or more speech descriptors (sections 3.1-3.3 on pages 66-67 discuss determining various speech descriptors which would be based on some of the words); and 
deriving, from the at least a portion of the ...  words, a second biomarker characterizing a speech behavior of the subject in response to the one or more stimuli (section 5.3 discusses obtain various predictors/biomarkers, at least one of which characterizes the speech behavior of the subject in response to the stimuli per table 4), 
wherein the disease severity level is based on the first biomarker and the second biomarker (section 5.4 on page 70 discusses fusing the outputs of the three predictors/biomarkers to obtain the final BDI/disease severity score).
However, Williamson appears to be silent regarding the speech being transcribed speech that includes transcribed words, whereby the speech descriptors are based on the transcribed words and the second biomarker is derived from the at least a portion of the transcribed words.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the speech of Williamson to have been transcribed speech that includes transcribed words, whereby the speech descriptors are based on the transcribed words and the second biomarker is derived from the at least a portion of the transcribed words, as taught by Samec, to advantageously evaluate the user’s speech based on factors such as fluency, phrase length, speech rate, and abundance of spontaneous words, thereby increasing the accuracy of the determined disease severity scores.

	Claim 27 is rejected in view of the Williamson/Samec combination as discussed above in relation to claim 14.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0365101 to Samec et al. (“Samec”) in view of U.S. Patent App. Pub. No. 2012/0316897 to Hanina et al. (“Hanina”):
Regarding claim 16, Samec discloses the method of claim 1 but appears to be silent regarding wherein the one or more stimuli comprise an instruction to the subject to take a medication, and wherein the subject response data comprises video data showing the subject taking the medication.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more stimuli of Samec to have included an instruction to the subject to take a medication whereby the subject response data comprises video data showing the subject taking the medication as taught by Hanina to advantageously provide insight into progression of disease states and notification of acute or gradual responses to medications thus resulting in appropriate action being taken by the system regarding intervention, automatically, through a healthcare provider, or other intervention as appropriate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached PTO-892 disclose various systems for recording audio, video, and textual data of patients and using the same to measure disease severity levels and make disease diagnoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686